Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on February 28, 2008 ^ File No. 811-8342 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. ^ 14 [X] GLOBAL MACRO PORTFOLIO ^ (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number, including Area Code) Maureen A. Gemma ^ The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) Throughout this Amendment to the Registration Statement, information concerning Global Macro Portfolio (the Portfolio) is incorporated by reference from Amendment No. ^ to the Registration Statement of Eaton Vance Mutual Funds Trust (File No. 2-90946 under the Securities Act of 1933 (the 1933 Act)) (the Amendment), which was filed electronically with the Securities and Exchange Commission (the SEC) on February 27, ^ (Accession No. 0000940394-
